Title: To John Adams from Richard Cranch, 10 November 1785
From: Cranch, Richard
To: Adams, John


          
            Dear Bror:
            Boston Novr: 10th. 1785
          
          I wrote you largely by Capt. Cushing who sail’d from hence about 3 Weeks ago. I therein take notice of the State of our Trade, its Embarrasments &c— I have since received your esteemed Favour of Aug: 22d, 1785. It came to hand the Day before the Genl. Court met for the present Session. Your Opinion concerning our Navigation Act strengthened our Hands much who were in favour of that Measure. We wish that you may be right in your Opinion when you say that this Measure “will compell all the other States to imitate it. If they do not the Massachusetts will soon get so much of their Carrying Trade as will richly compensate her for any present Inconvenience.” This happy Effect of it, tho’ ardently wish’d for, is doubted by many. I wish you would give me the connexion between the Premises and that Conclusion, as it lies in your Mind.— It strikes me thus— The Masts, Timber and all kinds of Lumber, wanted by the British Subjects, for Europe and the West-Indies, are almost wholly within the command of the two States of Massachusetts and N: Hampshire, both which States have passed similar Acts— That therefore it is not supposable that they will suffer the other Sister States, who have not passed similar Acts, to counterwork all the force and intention of their Navigation Acts by purchasing their Lumber from them, and then carrying it to R: Island or elsewhere, and there selling it again to British Subjects to take it off in their own Bottoms. But will, on the contrary, take such Measures as will prevent what is thus sold and carried to Sister States, from being reship’d from thence in British Bottoms.— This reasonable Caution being supposed, I think we may then have the exclusive Advantage of supplying the British Subjects in our own Bottoms untill the other States will come into similar Measures. I wish, however, for your Ideas on this Subject.
          Your Children are all well, and behave so as to give you Pleasure— Master John and Master Tom are at Haverhill, and Master Charles is at the University; where my Billy and He, and another most amiable Youth by the name of White (Son of Master White of Haver-hill) are happily united in Pursuits of Virtue and Litterature.
          You will see by Letters from our Friends that we have lost our benevolent and amiable Aunt Tufts of Weymouth. She died on Sunday the 30th of October, at 7 o’Clock in the Evening.
          Your Hond. Mother, your Brother and Family, and all Friends are as well as usual. By Capt. Cushing I sent you the Newspapers from the begining of the present Genl Court in May last, to the time of his sailing. I have now sent the Papers since that time, and also the Register that is just publish’d, by Capt Young, to whose care is committed a little Bundle containing something that Mrs. Cranch sent to her Sister. Capt Young (who I suppose will wait upon you) is related to your Mr. Tudor’s Lady, and Col: Tudor has been so obliging as to take the Charge of negotiating this little Matter with the Captain, who has promised to take care of it. I have enclosed a Letter from my dearest Friend to her Sister; to whome with your self and most amiable Daughter I wish every Blessing that will most promote your temporal and eternal Happiness.
          
            Richard Cranch
          
          
            P.S. As I intend to keep you supply’d by every Oportunity with Adams & Nourse’s Paper, I should be glad if you would send me in return one of the London Papers.
          
        